DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 13 July 2021 and 27 January 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 14 recite the limitation “the condition satisfied by the first device” in lines 2-3 and 2-3 respectively. It is unclear whether the condition is something satisfied by a singular device as recited in claims 4 and 14 or satisfied by a device cluster as recited in lines 7 and 9 of claims 1 and 11 respectively: “the device cluster satisfies a condition”. For examining purposes, the examiner will interpret the claims as best understood.
Claims 10 and 20 recite the limitation “sharing the at least one frequency channel with the first device” in lines 5-6 and 5-6 respectively. It is unclear whether “a second device” in lines 5 and 5 of claims 10 and 20 respectively, or the network entity is performing the sharing. For examining purposes, the examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wireless Innovation Forum Standards “Requirements for Commercial Operation in the U.S. 3550-3700 MHz Citizens Broadband Radio Service Band” (hereinafter referred to as “WINNF”) in view of Kulacz et al. “Coordinated Spectrum Allocation and Coexistence Management in CBRS-SAS Wireless Networks” (hereinafter referred to as “Kulacz”). Note: WINNF and Kulacz were cited by the applicant in the IDS received 27 January 2022.
As to claims 1 and 11, WINNF teaches a method, performed by a network entity, of assigning a frequency channel (pages 2-3, 10, 42-43, and 62: method, performed by Domain Proxy in relationship with SAS, of assigning frequency channel to CBSDs), the method comprising:
receiving a frequency channel assignment request from a first device (pages 3, 10, and 62: receive spectrum grant request from CBSD);
identifying a device cluster including the first device (pages 2-3, 42-43, and 62: register CBSD with CBSD group/cluster, the CBSD ID being part of the CBSD group/cluster list of CBSD IDs); and
assigning, to the first device, at least one frequency channel included in a frequency channel set assigned to the device cluster including the first device (pages 2-3, 10, 42-43, and 62: assign channel/frequency to the CBSD, the CBSD group/cluster being entitled to use the channel/frequency),
wherein the device cluster satisfies a condition (pages 3 and 42-43: the PAL for the CBSD group/cluster is valid).
	Although WINNF teaches “A method…a condition,” WINNF does not explicitly disclose “a set of a plurality of devices sharing at least one frequency channel included in the frequency channel set”.
However, Kulacz teaches the device cluster satisfies a condition and is a set of a plurality of devices sharing at least one frequency channel included in the frequency channel set (§§II.A page 139296 and VI.B.4 page 139304: the CBSD cluster uses the same frequency of permissible frequencies and satisfies the condition of transmitting at or below the maximum permissible transmission power level at their location).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in WINNF by including “a set of a plurality of devices sharing at least one frequency channel included in the frequency channel set” as taught by Kulacz because it provides WINNF’s method with the enhanced capability of the cluster performing channel sharing as assigned and according to the assigned conditions (Kulacz, §§II.A page 139296 and VI.B.4 page 139304).
	As to claims 2 and 12, WINNF in view of Kulacz teaches the method of claim 1. WINNF further teaches wherein the set of the plurality of devices is a set of a plurality of devices present in an area or a set of a plurality of a citizen broadband radio service (CBRS) devices (CBSDs) corresponding to a set of specific device identifications (IDs) (pages 2-3 and 42).
As to claims 3 and 13, WINNF in view of Kulacz teaches the method of claim 1. WINNF further teaches wherein the identifying of the device cluster including the first device comprises: identifying a first device cluster in which the first device is includable, from among at least one device cluster being operated by the network entity; and when the first device cluster is identified, updating the first device cluster to include the first device (pages 3, 50, and 59).
As to claims 4 and 14, WINNF in view of Kulacz teaches the method of claim 3. WINNF further teaches wherein the first device cluster in which the first device is includable comprises a device cluster generated based on the condition satisfied by the first device (pages 3, 50, and 59).
As to claims 5 and 15, WINNF in view of Kulacz teaches the method of claim 3. WINNF further teaches wherein the updating of the first device cluster comprises: transmitting, to a frequency channel management entity, an update request for the first device cluster; and receiving, from the frequency channel management entity, a response to the update request, wherein the update request comprises update information about the first device cluster related to the first device (pages 3, 50, and 59).
As to claims 6 and 16, WINNF in view of Kulacz teaches the method of claim 3.
Kulacz further teaches wherein the identifying of the device cluster including the first device comprises, when the first device cluster is not identified, generating a second cluster including the first device (§VI.B.5 page 139304-139305).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in WINNF in view of Kulacz by including “wherein the identifying of the device cluster including the first device comprises, when the first device cluster is not identified, generating a second cluster including the first device” as further taught by Kulacz for the same rationale as set forth in claim 1 (Kulacz, §§II.A page 139296 and VI.B.4 page 139304).
As to claims 7 and 17, WINNF in view of Kulacz teaches the method of claim 6. WINNF further teaches wherein the generating of the second device cluster comprises: transmitting, to a frequency channel management entity, a generation request of the second device cluster; and receiving, from the frequency channel management entity, a response to the generation request of the second device cluster, wherein the generation request comprises generation information about the second device cluster related to the first device (pages 3 and 58).
As to claims 8 and 18, WINNF in view of Kulacz teaches the method of claim 1. WINNF further teaches wherein the assigning of the at least one frequency channel to the first device comprises: from among the at least one frequency channel included in the frequency channel set, assigning a first frequency channel to the first device to be used as a primary user, and assigning a second frequency channel to the first device to be used as a secondary user (pages 7 and 10).
As to claims 9 and 19, WINNF in view of Kulacz teaches the method of claim 8. WINNF further teaches wherein: the first frequency channel is a frequency channel assigned to a second device included in the device cluster to be used as a secondary user, and the second frequency channel is a frequency channel assigned to the second device to be used as a primary user (pages 7 and 10).
As to claims 10 and 20, WINNF in view of Kulacz teaches the method of claim 1. WINNF further teaches further comprising: receiving, from the first device, frequency sharing-related information for the at least one frequency channel; and transmitting the frequency sharing-related information for the at least one frequency channel to a second device included in the device cluster and sharing the at least one frequency channel with the first device (pages 2-3, 10, 42-43, and 62).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469